Citation Nr: 1307323	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  07-29 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for a back injury.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the Board's Central Office in Washington, D.C.  A transcript of the hearing is of record. 

The Veteran's case was previously before the Board in June 2011 when it was remanded for further action by the originating agency.  The case has now returned to the Board for further appellate action.  When the case was first before the Board, the appeal included claims for entitlement to service connection for disabilities of the right and left lower extremities and entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.  These claims were fully granted in a December 2012 rating decision.  The claims are therefore no longer before the Board and this decision deals solely with entitlement to service connection for a low back disability.  


FINDING OF FACT

The Veteran's compression fracture of the L3 segment of the lumbar spine is etiologically related to service-connected PTSD.


CONCLUSION OF LAW

Service connection for a compression fracture of the L3 segment of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a fracture of the lumbar spine as it was incurred secondary to service-connected PTSD.  He testified in April 2011 that his back was fractured in April 2006 due to a fall from a ladder that occurred during a PTSD flashback.   Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

The record clearly documents the presence of a current disability.  The Veteran was hospitalized on April 4, 2006 at Riverside Regional Medical Center following a fall from a ladder while trimming branches from a tree.  He was admitted with multiple fractures of the lower extremities and a compression fracture of the L3 segment of his lumbar spine.  The Veteran was hospitalized for a month and released to a private nursing facility for an extended period of rehabilitation.  He has continued to receive treatment at the Hampton VA Medical Center (VAMC) for residuals of a his spine fracture, and in April 2011 his primary care physician found that the Veteran had a significant disability and chronic pain.  

The record also contains several medical opinions addressing the etiology of the Veteran's back disability.  His VA primary care physician and treating VA psychiatric doctor both provided letters in support of the claim for secondary service connection in February 2010, August 2010, and April 2011.  Both VA doctors found that the Veteran's descriptions of a flashback and blackout prior to his fall were consistent with his service-connected PTSD.  Based on the Veteran's statements and the presentation of his psychiatric disability, both VA doctors concluded that the Veteran's PTSD was a factor in his fall and resulting permanent disability.  VA treatment records dated prior to the Veteran's April 2006 injury also document that his PTSD manifested consistent flashbacks and intrusive thoughts related to his active duty combat experiences.

Although the record contains a medical opinion weighing against the Veteran's claim, the Board finds that the preponderance of the evidence is in favor of an award of service connection.  After examining the Veteran and reviewing the claims file in September 2011, a VA psychiatric examiner concluded that the Veteran's low back disability was less likely as not aggravated by service-connected PTSD.  This opinion was predicated on the VA examiner's conclusion that the Veteran's low back disability pre-existed the April 2006 injury.  Review of the claims file shows that the Veteran was treated for chronic low back pain in September 1999, but the Board finds no other evidence to support the September 2011 VA examiner's conclusion that the Veteran had a pre-existing chronic lumbar spine disability that was not aggravated by the April 2006 fall.  The Veteran clearly fractured his lumbar spine in April 2006 and has credibly testified that he experienced a flashback to combat in Vietnam just prior to his fall from a ladder.  Furthermore, the Board finds that the opinion of the September 2011 psychiatric examiner is outweighed by the other evidence of record, including medical opinions from the Veteran's VA physicians (including his primary care doctor and the Chief of Mental Health at the Hampton VAMC).  Thus, all the elements necessary for establishing service connection are met in this case and service connection for a compression fracture of the L3 segment of the lumbar spine as secondary to PTSD is granted.

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim. 







ORDER

Service connection for a compression fracture of the L3 segment of the lumbar spine is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


